DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 12 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 11 and 12 not been further treated on the merits.  Claim 10 states “coating the above curable composition”, which is being interpreted as a multiple dependent claim because “the above” could mean any of claims 1-9.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8, and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-5, 7, and 10-13 depend, either directly or indirectly, on the above claims and, therefore, are also rejected.
With regards to claim 1, Claim 1 recites the term “to the total weight of (siloxane binder + additional materials having reactive groups)” in lines 10-11 and 13, wherein, the inclusion of a term within parentheses renders the claim indefinite because it is unclear whether the included term is part of the claimed invention. 
With regards to claim 6, claim 6 further limits the reactive groups to (meth)acrylate groups, however, does not specify if the limitations apply to the siloxane binder, the additional material, or both.
With regards to claim 8, Claim 8 recites the term “to the total weight of (siloxane binder + additional materials having reactive groups)” in lines 10-11 and 13, wherein, the inclusion of a term within parentheses renders the claim indefinite because it is unclear whether the included term is part of the claimed invention. 
With regards to claim 9, Claim 9 recites the term “to the total weight of (siloxane binder + additional materials having reactive groups)” in lines 10-11 and 13, wherein, the inclusion of a term within parentheses renders the claim indefinite because it is unclear whether the included term is part of the claimed invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suwa et al (WO 2008032722).
With regards to claim 1, Suwa teaches a coating material for an antireflection film (0001) wherein the coating is a curable material (0010) and contains hollow silica particles (0045), a siloxane polymer having (meth)acrylic functional groups (0038, 0012 and 0020), an additional compound containing (meth)acrylate groups such as di(meth)acrylates (0078), a photoradical polymerization initiator (0062), and a solvent (0035).  Suwa further teaches the composition to include greater than 50% of the total reactive group compounds (0139 table 1) and the weight of the silica particles to be 55 parts wherein the amount of the reactive group compounds are 45, reading on a ratio of 1.2 (0139 table 1).
With regards to claim 2, Suwa teaches the siloxane to be a siloxane polymer (0038).
With regards to claim 3, Suwa teaches the additional reactive materials to be (meth)acrylate compounds (0078) reading on monomers.
With regards to claim 4, Suwa teaches the composition to contain a fluorine-based surfactant (0088)
With regards to claim 5, Suwa teaches the additional reactive materials to be (meth)acrylate compounds (0078) and a fluorine-based surfactant (0088).
With regards to claim 6, Suwa teaches both the siloxane and the additional compound to contain (meth)acrylate groups (0012 and 0078).
With regards to claim 7, Suwa teaches the initiator to be either a thermal radical polymerization initiator (0056) or a photoradical polymerization initiator (0062).
With regards to claim 8, Suwa teaches the siloxane to be greater than 60% of the curable compounds (table 1).
With regards to claim 9, Suwa teaches the weight of the silica particles to be 55 parts wherein the amount of the reactive group compounds is 45, reading on a ratio of 1.2 (0139 table 1).
With regards to claim 10, Suwa teaches the coating to be applied to the surface of the substrate, drying the composition, followed by curing the composition via heat or radiation (0092).  Suwa teaches that when using irradiation, the curing can be performed before and after drying by heating (0092).
With regards to claim 13, Suwa teaches a coating material for an antireflection film (0001) wherein the coating is a curable material (0010) and contains hollow silica particles (0045), a siloxane polymer having (meth)acrylic functional groups (0038, 0012 and 0020), an additional compound containing (meth)acrylate groups such as di(meth)acrylates (0078), a photoradical polymerization initiator (0062), and a solvent (0035).  Suwa does not teach the addition of any other silica binder (table 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763